Mr. Justice Morris
delivered tbe opinion of tbe Court:
This is a companion interference to the three which have already been decided, of Jenner v. Dickinson, Thibodeau v. Dickinson [ante, 316], and Thibodeau v. Hildreth [ante, 320], and depends upon tbe same conditions as tbe last named. Tbe invention is only a phase of that involved in the other interference between tbe same parties. It is stated thus: “In a candy-pulling machine in combination a series of pins or candy-pulling members and means for moving a part of said members in intersecting paths, whereby tbe said members automatically feed and pull tbe candy.”
For tbe reasons stated in the previous case the decision of the Commissioner of Patents in favor of tbe appellee Hildreth is affirmed.
Tbe clerk will certify this opinion and the proceedings in tbis court in tbe premises to tbe Commissioner of Patents, according to law. Affirmed.